IN THE SUPREME COURT OF TENNESSEE

                          AT NASHVILLE         FILED
                                              September 21, 1998
STATE OF TENNESSEE,            )    FOR PUBLICATION
                               )               Cecil W. Crowson
          Appellee,            )    FILED:   Appellate Court Clerk
                               )
v.                             )    HUMPHREYS COUNTY
                               )
WILLIAM E. HALL and            )    HON. ALLEN W. WALLACE, JUDGE
DERRICK D. QUINTERO,           )
                               )    NO. 01-S-01-9703-CC-00068
          Appellants.          )



               CONCURRING AND DISSENTING OPINION


          I concur in the conclusion reached by the majority in

this case except with respect to the issue of proportionality.       On

that issue, the majority holds that the punishment of death is not

disproportionate under the record in this case.       I respectfully

dissent, and I do so for the same reasons outlined in State v.

Blanton, __ S.W.2d __ (Tenn. 1998), 1998 W.L. 310485 (Birch, J.,

dissenting).



          In Blanton, no direct evidence was adduced that Blanton

shot either victim or stabbed Mrs. Vester.        The same analysis

applies here--there is no direct evidence that Hall or Quintero

shot either victim or stabbed Mrs. Vester.1   Thus, considering the

factor of “the defendant[s’] involvement or role in the murder[s],”

the absence of direct evidence that either defendant was the actual

killer compels my conclusion that the punishment of death is, in

this case, disproportionate.   See Tison v. Arizona, 481 U.S. 137,



     1
      The charges against Blanton, Quintero, and Hall all arose
from the same incident.
107   S.   Ct.   1676,   95   L.   Ed.2d   127   (1987)(discussing   how   a

defendant’s role in a murder affects the sentencing decision);

State v. Branam, 855 S.W.2d 563, 570-71 (Tenn. 1993).            I would,

accordingly, remand the cause for a new sentencing hearing.




                                    ___________________________________
                                    ADOLPHO A. BIRCH, JR., Justice




                                      2